Exhibit 10.34







































AGREEMENT FOR
PURCHASE AND SALE OF REAL PROPERTY





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1.
Terms and Definitions
1
2.
Purchase and Sale of the Property
4
3.
Payment of Purchase Price
4
4.
Proration of Expenses and Payment of Costs and Recording Fees
6
5.
Title
7
6.
Examination of Property
7
7.
Risk of Loss/Condemnation
10
8.
Earnest Money Disbursement
10
9.
Default
11
10.
Closing
12
11.
Representations by Seller
14
12.
Representations by Buyer
17
13.
Conditions Precedent to Buyer's Obligations
17
14.
Conditions Precedent to Seller's Obligations
18
15.
Notices
18
16.
Seller Covenants
18
17.
Performance on Business Days
19
18.
Entire Agreement
19
19.
Severability
19
20.
No Representations
19
21.
Applicable Law
20
22.
Tax-Deferred Exchange
21
23.
Broker's Commissions
21
24.
Assignment
21
25.
Attorneys' Fees
22
26.
Time of the Essence
22


i



--------------------------------------------------------------------------------



27.
Counterparts
22
28.
Anti-Terrorism
22
29.
REIT Specific Provisions
22






--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
MESA Industrial Portfolio: 79 Pack
THIS AGREEMENT ("Agreement") is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC ("Buyer"), and MESA REAL ESTATE PARTNERS, L.P.
("Seller").
BACKGROUND
A.Seller is the fee owner of each of the Properties (hereinafter defined) listed
on Exhibit A attached hereto.
B.Buyer desires to purchase the Property and Seller desires to sell the Property
to Buyer on the terms and conditions set forth in this Agreement.
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)"Broker" shall mean Jones Lang LaSalle Incorporated, acting as Seller's
agent.
(b)"Closing" shall mean the consummation of the transaction contemplated herein,
which shall occur, subject to any applicable extension periods set forth in this
Agreement, fifteen (15) days after the last day of the Due Diligence Period (as
defined herein) unless the Buyer waives the full Due Diligence Period and elects
to close earlier by providing written notice thereof to Seller. The date of
Closing is sometimes hereinafter referred to as the "Closing Date." Neither
party will need to be present at Closing, it being anticipated that the parties
will deliver all Closing documents and deliverables in escrow to the Escrow
Agent prior to the date of Closing.
Notwithstanding the foregoing, if as of the Closing Date the Tenant with respect
to the Lease of a Property described on Exhibit J attached hereto has not
accepted possession of such Property and commenced payment of rent pursuant to
the Lease (such Properties being herein referred to as the ("Properties Under
Construction"), then Closing as to any such Property will occur on the tenth
(10th) day following the occurrence of all of the following (collectively, the
"Completion of Construction" or "Closing Conditions"): (i) substantial
completion of construction of improvements on the Property as evidenced by
Seller's delivery to Buyer of a certificate of substantial completion in
accordance with the plans and specifications approved by Seller and Tenant from
Seller's architect or engineer for such work; (ii) Tenant accepting possession
of the Property pursuant to the Lease as evidenced by delivery of Seller's
standard commencement letter in the form attached hereto as Exhibit M and
Tenant's payment of the first amounts of rent



--------------------------------------------------------------------------------




pursuant to the Lease, (iii) delivery by Seller to Buyer of final lien waivers
from the general contractor, and (iv) the issuance and delivery to Buyer (or, as
required by the Lease, to Tenant) of any certificate of occupancy (permanent or
temporary, as permitted by applicable law) required for the lawful occupancy of
the Property by Tenant.
(c)"Due Diligence Period" shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty eight (28) days
thereafter or the date on which Seller receives written notice of Buyer's waiver
of the Due Diligence Period. Seller shall post (or cause Broker to post) to the
website previously furnished by Broker to Buyer or box.com established by Buyer
("Website") all of the Due Diligence Materials within five (5) business days
after the Effective Date.
(d)"Earnest Money" shall mean TEN MILLION and NO/100 DOLLARS ($10,000,000.00).
The Earnest Money shall be delivered to Escrow Agent within three (3) business
days after the Effective Date. The Earnest Money shall be deposited by Buyer in
escrow with Escrow Agent, to be applied as part payment of the Purchase Price at
the time the sale is closed, or disbursed as agreed upon in accordance with the
terms of this Agreement.
(e)"Effective Date" The date that is one (1) business day after the date of
execution and delivery of this Agreement by both Seller and Buyer shall be the
"Effective Date" of this Agreement.
(f)"Escrow Agent" shall mean Chicago Title Insurance Company, whose address is
Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G.
Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowE@ctt.com. The parties agree that Veritas Title Partners, attention Robert
H. Sheldon, Telephone 713-482- 2807; Telecopy: 713-482-2840; E-mail;
rsheldon@veritastitlepartners.com shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy. The Escrow Agent shall be
responsible for (y) preparation of the closing statement, and (z) collections
and disbursement of the funds. Escrow Agent and Veritas shall divide the title
premium as set out in the Chicago Title memorandum regarding divisions of
premiums,
(g)"Guarantor" shall mean those entities listed on Exhibit K.
(h)"Guaranty" shall mean those certain Guaranty of the Lease listed on Exhibit K
and executed by Guarantor.
(i)"Lease" or "Leases" shall mean those certain Leases described on Exhibit A
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and the entities listed on Exhibit A
as tenant ("Tenant"), as amended.
(j)"Property" shall collectively mean (i) those certain parcels of real
property, all of which are listed on Exhibit A, together with all right, title
and interest of the Seller, if any, in

2



--------------------------------------------------------------------------------



and to the land lying in the bed of any street or highway in front of or
adjoining such real property, and all appurtenances and all the estate and
rights of the Seller, if any, in and appurtenant to such parcels of real
property, including, without limitation, all appurtenant easements and
rights-of-way, and Buildings (as hereinafter defined) and all other improvements
thereon, and all air and subsurface rights of Seller appurtenant to such parcels
of real property, as the case may be (such parcels of real property, together
with all such rights and appurtenances, being collectively referred to herein as
the "Land"); (ii) all of the buildings (each individually called a "Building."
and collectively called the "Buildings"), facilities and other improvements
situated on the Land or required to be constructed under the respective Leases
(collectively, the "Improvements"); (iii) all right, title and interest of the
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by the Seller and located on the Land
or on and/or in the Buildings (collectively, the "Personal Property"); (iv) all
right, title and interest of the Seller in and to all plans and specifications,
architectural drawings, building permits and other permits issued in connection
with the construction, operation, use or occupancy of the Improvements, and all
warranties and guaranties respecting the Buildings and Personal Property; (v) to
the extent not otherwise described in subsection (i), all right, title and
interest of the Seller in and to all leases respecting the Buildings and
Personal Property, including, without limitation, all prepaid rent or security
or other deposits thereunder and all right, title and interest of the Seller
under the Guaranties; (vi) all right, title and interest of the Seller in and to
all licenses, permits, authorizations and approvals issued by any governmental
agency or authority which pertain to the Land and the Buildings, to the extent
they exist and are transferable and assignable; and (vii) to the extent the same
are assignable, all site plans, surveys, and plans which relate to the Land. Any
references to "Property" in the singular, such as references to "a Property" or
"each Property", refer to an individual parcel of Land and all matters described
in (ii)-(vii) in connection with such Land.
(k) "Purchase Price" shall mean TWO HUNDRED NINETY FIVE MILLION EIGHT HUNDRED
EIGHTY FOUR THOUSAND FORTY EIGHT and 03/100 DOLLARS ($295,884,048.03) which
amount represents the deal capitalization rate of 8.3583% applied to the rents
set forth on Exhibit A. If the rents on the Closing Date are not the same as set
forth on Exhibit A, the Purchase Price shall be adjusted accordingly.
(I)    Seller and Buyer's Notice address
(i)    "Seller's Notice Address" shall be as follows, except as same may be
changed pursuant to the Notice section herein:






--------------------------------------------------------------------------------



MESA REAL ESTATE PARTNERS, L.P.,
1900 Saint James Place, Suite 110
Houston, Texas 77056
Attention; Timothy Horan, Jr.
713-580 2718 — Telephone
713-580 2990 — Facsimile
E-mail address: horan@mesare.biz


And to:
Winstead PC,
600 Travis, Suite 1100
Houston, Texas 77002
Attention: K. Gregory Erwin
713-650-2781 — Telephone
713-650-2400 — Facsimile
E-mail address: gerwin@winstead.corn
(ii)    "Buyer's Notice Address" shall be as follows, except as same may
be changed pursuant to the Notice section herein:
Michael Well
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415,6505
Fax No.: 857.207.3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6516
Fax No.: 646.861.7751
Email: jgalloway@arlcap.corn
2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer the Property for the Purchase Price set forth
above. Subject to the terms of this Agreement, Buyer agrees to purchase from
Seller the Property for the Purchase Price set forth above.


--------------------------------------------------------------------------------



3.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.
(a)    In the event this Agreement is terminated for any "Permitted Reason" (as
hereinafter defined) pursuant to the terms hereof with respect to one or more
Properties, up to a maximum of ten (10) properties, ("Dropped Properties") this
Agreement shall continue in full force and effect with respect to the remaining
Properties, the Purchase Price shall be reduced by the Purchase Price calculated
in accordance with Section 1(i) with respect to such terminated


Property or Properties, and the Earnest Money shall be refunded to Buyer in the
amount shown on Exhibit A with respect to such terminated Property or
Properties.
(b)    For purposes hereof the term "Permitted Reason" shall mean one of the
following with respect to a Property:
(i)A "material" Objection during the Due Diligence Period or New
Objection to title to such Property;
(ii)A "material" environmental issue with respect to such Property
during the Due Diligence Period;
(iii)The bankruptcy, as of the time of Closing, of the Tenant of such
Property; or
(iv)If the Tenant leasing a Property, as of the Closing Date, has not
paid all Base Annual Rent due under its Lease through the month prior to the
Closing Date pursuant to its Lease or the Tenant, or Tenant's subtenant, is not
occupying the Property..
For purposes of clause (i) preceding an Objection or New Objection shall be
considered "material" if the fair market value of the Property as encumbered by
such Objection or New Objection is less than ninety-nine percent (99%) of the
Purchase Price allocable to such Property, For purposes of clause (ii)
preceding, an environmental issue shall be considered "material" if the fair
market value of the Property with such environmental issue is less than
ninety-nine percent (99%) of the Purchase Price allocable to such Property. If
Buyer believes that a Permitted Reason to terminate this Agreement as to a
Property exists, Buyer shall promptly give thereof notice to Seller accompanied
by evidence reasonably supporting such belief. If Seller disagrees with Buyer's
assertion that a Permitted Reason exists, Seller shall give notice thereof to
Buyer accompanied by evidence reasonably supporting Seller's position within
five (5) business days after receipt of Buyer's notice. If Seller and Buyer are
unable to resolve such issue within five (5) business days after delivery to
Buyer of Seller's notice, If a dispute arises with respect to the existence of a
Permitted


--------------------------------------------------------------------------------



Reason, either Seller or Buyer may require that such dispute be resolved by
binding arbitration before a single arbitrator. Arbitration shall be commenced
by filing a petition with, and in accordance with the arbitration rules of AAA.
Buyer shall submit its brief to the arbitrator within five (5) days after the
appointment of the arbitrator. Upon receipt of Buyer's brief, Seller shall have
five (5) days to file a reply brief. The arbitration hearing shall be concluded
within three (3) days after the receipt of Seller's reply brief, if any. The
arbitrator is relieved from judicial formalities, and shall make its award with
a view toward affecting the general intent of this Agreement. The decision of
the arbitrator shall be in writing and signed by such arbitrator and shall be
final and binding upon the parties. The non-prevailing party shall be
responsible for paying the fees and expenses relating to the arbitration,
including, without limitation, compensation for the arbitrator. Venue for the
arbitration proceeding shall be in the location where the Property is located.
This arbitration provision shall survive any termination, amendment, or
expiration of this Lease. If the terms of this provision vary from the rules of
AAA, this arbitration provision shall control.




--------------------------------------------------------------------------------



In no event shall the mere presence of injection wells on the following
Properties constitute a material environmental issue:
Select Energy Services — 175 Private Road 73373, DeBerry, TX; Select Energy
Services — 15386 Highway 85 West, Big Wells, TX; Superior Energy Services — 650
South Main Street, Jacksboro, TX.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)All unpaid real estate taxes, rollback taxes, personal property taxes, water
and sewer use charges, and any other charges and assessments constituting a lien
on the Property (collectively "Taxes and Assessments") due and payable on or
before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller or the applicable Tenant prior to or at Closing. At
Closing, Seller shall assign to Buyer all escrows for Taxes and Assessments (as
well as insurance premiums, if applicable) which Tenant has remitted to Seller,
if any, pursuant to the Lease, and which relate to Taxes and Assessments (and
insurance premiums, if applicable) due and payable after the Closing Date. At
Closing the Property shall be conveyed to Buyer subject to Taxes and Assessments
for the year of Closing, not yet due and payable on the Closing Date.
(b)Rents (excluding security deposits, which shall be assigned or credited to
Buyer at Closing) payable under the Tenant Leases (collectively, the "Rents")
for the Property or portions thereof shall be prorated as of 12:01 a.m., central
standard time on the Closing Date, Seller shall receive the Rents for the month
that the Closing Date occurs (the "Closing Month's Rents") and give Buyer a
credit for Buyer's portion of the Closing Month's Rents. Buyer shall have no
liability to Seller for the Closing Month's Rents, except to the extent actually
collected by Buyer, and Buyer agrees to use commercially reasonable efforts to
collect such Rents (but shall in no event have any obligation to institute legal
action in connection with such efforts). If any Closing Month's Rents remain
uncollected sixty (60) or more days following the Closing Date, Seller shall
have the right to pursue collection of any outstanding Closing Month's Rents;
provided, however, that Seller shall not have the right to institute eviction
proceedings or otherwise disturb the possessory rights of any tenants. Amounts
collected by Buyer from tenants owing the Closing Month's Rents shall be applied
first to current amounts owed by such tenant and accruing on or after the
Closing Date, then to any Closing Month's Rents. Any such amounts applicable to
Closing Month's Rents received by Buyer shall be promptly forwarded to Seller.
All security deposits received by Seller from any tenant under an existing
Tenant Lease shall be paid over to Buyer.
(e)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as "Seller's
Closing Costs":
(i)100% of all basic Title Policy premiums, including search costs, but
excluding any premiums for endorsements issued in connection with such policies
other than endorsements that Seller elects to purchase to cover title issues, if
any. Seller and Buyer shall reasonably cooperate to minimize the cost of the
Title Policy premiums. Buyer agrees to limit the



--------------------------------------------------------------------------------



number of policies obtained by combining Properties and insureds in a title
policy if it is commercially reasonable to do so
(ii)    Transfer taxes and conveyance fees on the sale and transfer of the
Property;
(iii)Broker's commission payments (for both leasing and sales
commissions earned but excluding leasing commission with respect to options or
renewals exercisable after the Closing Date); and
(iv)All fees relating to the granting, executing and recording of the
Deed for each Property (to the extent local custom and practice so provide,
otherwise such amounts to be paid by Buyer) and for any costs incurred in
connection with the release of existing debt, including, but not limited to,
prepayment penalty fees and recording fees for documents providing for the
release of the applicable Property from the existing debt.
(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer's
Closing Costs”:
(i)Title Policy premiums for any endorsements issued in connection
with such policies other than endorsements that Seller elects to purchase to
cover title issues, if any;
(ii)all costs and expenses in connection with Buyer's financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and
(iii)Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations.
(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent,
5.Title. At Closing, Seller agrees to convey to Buyer indefeasible fee simple
title
with respect to those Properties located in Texas and fee simple marketable
title to each other Property by special warranty deed (or local equivalent),
free and clear of all liens, defects of title, conditions, easements,
assessments, restrictions, and encumbrances except for Permitted Exceptions (as
hereinafter defined).
6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the "Title Commitment") from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All



--------------------------------------------------------------------------------



matters shown in the Title Commitment, survey or zoning report ("Title Matters")
with respect to which Buyer fails to object prior to the expiration of the Due
Diligence Period shall be deemed "Permitted Exceptions". Any objection by Buyer
to a Title Matter is herein referred to as an "Objection". However, Permitted
Exceptions shall not include any mechanic's lien or any monetary lien, or any
deeds of trust, mortgage, or other loan documents secured by the Property
created by Seller or asserted by parties claiming by, through or under Seller
(collectively, "Liens"). Seller shall be required to cure or remove all Liens
[by payment (which may be from the proceeds to be paid by Buyer at Closing) bond
deposit or indemnity reasonably acceptable to Escrow Agent]. Except for Liens as
aforesaid, Seller shall have no obligation to cure any Title Matter objected to,
except as aforesaid, provided Seller notifies Buyer of any objections which
Seller elects not to remove or cure within five (5) business days following
receipt of Buyer's objections. Failure of Seller to timely deliver such notice
shall be deemed an election by Seller not to cure any such Objections other than
Liens. In the event that Seller refuses to remove or cure any Objections, Buyer
shall have the right, as Buyer's sole remedy at law or in equity, to terminate
this Agreement as to a specific Property or Properties (if such Objection is a
Permitted Reason and subject to the provisions of Sections 3(a) and (b) by
labeling them as Dropped Properties, subject to Sections 3(a) and (b), or to
terminate this Agreement in whole upon written notice to Seller given within
five (5) business days after receipt of Seller's notice, upon which termination
the Earnest Money shall be returned, either in whole or as set forth on Exhibit
A for the Dropped Properties, to Buyer and neither party shall have any further
obligation hereunder for such Properties, except as otherwise expressly set
forth herein. Failure by Buyer to timely elect to terminate this Agreement as to
a Property or all Properties shall constitute a waiver by Buyer of its right to
do so. If any matter not revealed in the Title Commitment is discovered by Buyer
or by the Escrow Agent which new matter constitutes a material Objection to
title and is added to the Title Commitment by the Escrow Agent at or prior to
Closing, Buyer shall have until the earlier of (i) ten (10) days after the
Buyer's receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the date
of Closing, to provide Seller with written notice of its objection to any such
new title exception (a "New Objection"). If Seller does not remove or cure such
New Objection prior to the date of Closing, Buyer may, as Buyer's sole remedy at
law or in equity, terminate this Agreement for that Property or Properties
without it counting towards the limit of Dropped Properties, in which case the
Earnest Money shall be returned to Buyer and neither party shall have any
further obligation hereunder for such Property or Properties, except as
otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall post (or
cause Broker to post) on the Website copies of the following documents and
materials pertaining to each Property to the extent within Seller's possession
or reasonably obtainable by Seller or Seller's counsel: (1) a complete copy of
all leases affecting the Property (unless the same have previously been provided
to Buyer) and all amendments thereto and of all material correspondence relating
thereto and all related lease guaranties; (ii) a copy of all surveys and site
plans of the Property, including without limitation any as-built survey obtained
or delivered to tenants of the Property in connection with its construction;
(iii) a copy of all architectural plans and specifications and construction
drawings and contracts for improvements located on the Property; (iv) a copy of
Seller's title insurance policies relating to the Property; (v) a copy of the
certificate of occupancy (or local



--------------------------------------------------------------------------------



equivalent) and zoning reports for the Property; and of all governmental
permits/approvals; (vi) a copy of all environmental, engineering and physical
condition reports for the Property; (vii) copies of the Property's real estate
tax bills for the current and prior two (2) tax years or, if the Property has
been owned by Seller for less than two (2) tax years, for the period of
ownership; (viii) reserved; (ix) reserved; (x) all service contracts and
insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any structural slab or roof warranties; and (xii) a written
inventory of all items of personal property to be conveyed to Buyer, if any (the
"Due Diligence Materials"). Seller shall deliver any other documents relating to
each Property reasonably requested by Buyer, to the extent within Seller's
possession or reasonably obtainable by Seller or Seller's counsel, within three
(3) business days following such request. Additionally, during the term of this
Agreement, Buyer, its agents and designees, shall have the right to enter the
Property for the purposes of inspecting the Property, conducting soil tests, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor interfere with construction on the Property or
the conduct of business by Tenant under the Lease; and provided further,
however, that Buyer shall indemnify and hold Seller harmless from and against
any and all claims or damages to the extent resulting from the activities of
Buyer on the Property, and. Buyer shall repair any and all damage caused, in
whole or in part, by Buyer and return the Property to its condition prior to
such damage, which obligation shall survive Closing or any termination of this
Agreement. Seller shall reasonably cooperate with the efforts of Buyer and the
Buyer's representatives to inspect the Property. Upon signing this agreement,
Seller shall provide Buyer with the name of a contact person(s) for the purpose
of arranging site visits. Buyer shall give Seller reasonable written notice
(which in any event shall not be less than two (2) business days) before
entering the Property, and Seller may have a representative present during any
and all examinations, inspections and/or studies on the Property. Buyer shall
have (i) the unconditional right, for any reason or no reason, to terminate this
Agreement in whole or (ii) for any Permitted Reason (and only for a Permitted
Reason) to terminate this Agreement with respect to any individual Property, in
which case the Property or Properties terminated will be considered Dropped
Properties under and subject to Sections 3(a) and (b), by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void as to
such Dropped Properties or all Properties if terminated in whole, Buyer shall
receive a refund of the Earnest Money apportioned to the Dropped Properties or
in whole, and all rights, liabilities and obligations of the parties under this
Agreement for the Dropped Properties or all Properties if terminated in whole
shall expire, except as otherwise expressly set forth herein.
(c)    Within two (2) days following the Effective Date, Seller shall request
Estoppel Certificates certified to the following: "AR Capital, LLC, ARC
GBLMESA001, LLC, Cole Real Estate Investments, Inc., American Realty Capital
Properties, Inc., and their lender, successors and assigns" (and simultaneously
provide Buyer with a copy of such request) and a waiver of Tenant's right of
first refusal or first offer. It shall be a condition of Closing that Seller
shall have obtained an estoppel certificate from the "Required Tenant's" in the
form attached hereto as Exhibit F or the form required under such Tenant's Lease
for each Property (the "Tenant



--------------------------------------------------------------------------------



Estoppel Certificate"), and, if the applicable guaranty requires the Guarantor
to deliver same, an estoppel certificate from the "Required Guarantors" in the
form attached hereto as Exhibit G or such other form as may be required under
the applicable Lease or Guaranty (the "Guarantor Estoppel Certificate") and
Seller shall use good faith efforts to obtain the same (but failure to do so
shall not be a default by Seller hereunder). Seller shall promptly deliver to
Buyer photocopies or pdf files of the executed estoppel certificate when Seller
receives the same. For purposes hereof, the term "Required Tenants" shall mean
ninety percent (90%) of the number of Tenants who lease the Property (other than
any Dropped Properties or Properties as to which Buyer shall have terminated
this Agreement pursuant to Section 7 hereof) but must include within such number
of Tenant Estoppel Certificates, Tenant Estoppel Certificates from each of the
ten (10) Tenants who's Leases produce the highest net operating income (the
"Highest NOI Tenants"). The term "Required Guarantors" shall mean the Guarantors
of the Leases of the ten (10) Highest NOI Tenants (to the extent, and only to
the extent that such Guarantors are required pursuant to their Guaranty to
deliver a Guarantor's Estoppel Certificate).
(d)Reserved.
(e)Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer (but failure to do so shall not be a default by Seller hereunder).
7.Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking with respect to any Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller. In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) so that the Tenant has a
right of termination or abatement of rent under the Lease for such Property as a
result of such casualty or condemnation and such Tenant does not waive such
right of termination or abatement in writing prior to Closing, then, Buyer may
elect to terminate this Agreement with respect to each such Property, without it
counting as a Dropped Property, by providing written notice of such termination
to Seller within ten (10) business days after Buyer's receipt of notice of such
condemnation, taking or damage, upon which termination a proportionate part of
the Earnest Money shall be returned to the Buyer in accordance with the Purchase
Price as calculated according to Section 1(i) and neither party hereto shall
have any further rights, obligations or liabilities under this Agreement with
respect to such Property, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement with respect to any such
Property or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer at the Closing the rights of Seller to the proceeds under Seller's
insurance policies covering such Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing) and
Buyer shall receive a credit against the Purchase Price in the amount of any



--------------------------------------------------------------------------------



deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.
8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
(a)    If the Closing occurs, the Earnest Money shall be applied as part payment
of the Purchase Price. If for any reason the Closing does not occur, Escrow
Agent shall deliver the Earnest Money to Seller or Buyer only upon receipt of a
written demand therefor from such party, subject to the following provisions of
this clause (a). If for any reason the Closing does not occur and either party
makes a written demand (the "Demand") upon Escrow Agent for payment of the
Earnest Money, Escrow Agent shall give written notice to the other party of the
Demand within one business day after receipt of the Demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Escrow Agent,
Escrow Agent is hereby authorized to make the payment set forth in the Demand.
If Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent's mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) waive such default and proceed to
Closing in accordance with the terms and provisions hereof; or (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller's sole remedy.
Upon such termination, neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly provided
herein. Seller and Buyer agree that (a) actual damages due to Buyer's default
hereunder would be difficult and inconvenient to ascertain and that such amount
is not a penalty



--------------------------------------------------------------------------------



and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative, exemplary, special or consequential damages.


(b)    In the event that Buyer is ready, willing and able to close in accordance
with the terms and provisions hereof, and Seller defaults in the obligations
herein taken by Seller, with respect to any or all of the Properties, Buyer may,
as its sole and exclusive remedy, either: (i) waive any unsatisfied conditions
and proceed to Closing in accordance with the terms and provisions hereof
without reduction in the Purchase Price; (ii) terminate this Agreement with
respect to any or all Properties by delivering written notice thereof to Seller
no later than Closing, upon which termination the Earnest Money shall be
refunded to Buyer, Seller shall pay to Buyer all of the reasonable out-of-pocket
third party costs and expenses incurred by Buyer as to such Property or
Properties in connection with this Agreement (not to exceed $15,000 per
Property), which return and payment shall operate as liquidated damages and to
terminate this Agreement and release Seller and Buyer from any and all rights,
obligations and liability hereunder, except those which are specifically stated
herein to survive any termination hereof; or (iii) enforce specific performance
of Seller's obligations hereunder. Any such suit for specific performance must
be commenced within thirty (30) days after the Closing Date or be forever
barred. Failure of Buyer to timely elect one of the aforesaid two alternatives
shall be deemed an election of clause (i) aforesaid.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder that renders the remedy of specific performance unavailable
to Buyer, Buyer shall, in addition to the foregoing remedies, be permitted to
pursue any and all actual damages suffered by Buyer as a result thereof;
provided, however, in no event shall Seller be liable to Buyer for any punitive,
speculative, exemplary, special or consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by
Seller and Buyer, with respect to each Property as set forth below, and delivery
by Buyer to Seller of the Purchase Price in accordance with the terms of this
Agreement. Seller shall deliver to Escrow Agent for the benefit of Buyer at
Closing the following executed documents for each Property (as well as the
additional items listed in the second paragraph of Section 1(b) for the
properties on Exhibit J):
(a)A Special Warranty Deed in the form attached hereto as Exhibit B or local
equivalent;
(b)An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto



--------------------------------------------------------------------------------



as Exhibit D;
(d)An Assignment of Contracts, Permits, Licenses and Warranties in the form of
Exhibit E;
(e)An original Tenant Estoppel Certificate from the Required Tenants dated no
earlier than the Effective Date, In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and Tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;
(f)An original Guarantor Estoppel Certificate from the Required Guarantors dated
no earlier than the Effective Date;
(g)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;
(i)Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)Originals of the warranties contained in the Due Diligence Materials and with
respect to the Properties Under Construction from, the general contractor
warranty received under the applicable general construction contract;
(k)A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(1)    An owner's title affidavit as to mechanics' liens and possession in
customary form reasonably acceptable to Seller, Buyer and Escrow Agent;
(m)    An Assignment and Assumption of Seller's Warranty Rights under the
construction contract with the general contractor for and Properties Under
Construction in the form of Exhibit J1;
(n)Reserved;
(o)Letter to Tenant in form of Exhibit H attached hereto (or local equivalent);
(p)Reserved;



--------------------------------------------------------------------------------



(q)Reserved;
(r)Copies of certificates of insurance (either of Seller's master policy or the
policies maintained by the Tenant under its Lease) or other evidence reasonably
satisfactory to Buyer memorializing and confirming that Landlord or Tenant is
then maintaining policies of insurance of the types and in the amounts required
by the Lease (provided, however, posting of such certificates to the Website
shall constitute delivery thereof); and
(s)Reserved.
(t)Such other instruments as are reasonably and customarily required by
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof in form and substance reasonably satisfactory
to Seller.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (a) through (d), (g)
and (in) above. Buyer shall have the right to advance the Closing upon five (5)
days prior written notice to Seller; provided that all conditions precedent to
both Buyer's and Seller's respective obligations to proceed with Closing under
this Agreement have been satisfied (or, if there are conditions to a party's
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a onetime right to extend the
Closing for up to fifteen (15) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is "time sensitive" does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller's obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)Except for any tax appeals and/or contests initiated by Seller and/or
Tenant, if any, or as otherwise set forth in the Due Diligence Materials, Seller
has not received any



--------------------------------------------------------------------------------



written notice of any current or pending litigation, condemnation proceeding or
tax appeals affecting Seller or the Property and Seller does not have any
knowledge of any pending litigation, condemnation proceeding or tax appeals
against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property and
Seller has no knowledge that the Property may be rezoned;
(c)Except as set forth in the Due Diligence Materials, Seller has not entered
into any contracts, subcontracts or agreements affecting the Property which will
be binding upon Buyer after the Closing other than the Lease;
(d)Except as set forth in the Due Diligence Materials, and except for violations
cured or remedied on or before the date hereof, Seller has not received any
written notice from (or delivered any notice to) (i) any governmental authority
regarding any violation of any law applicable to the Property and Seller does
not have knowledge of any such violations and (ii) any third party that the
Property or the current use thereof violates any private covenant, restriction,
easement or encumbrance and Seller does not have any knowledge of any such
violation;
(e)Seller will be the sole owner of the entire lessor's interest in the Lease;
(f)With respect to the Leases: (1) the Leases are true, correct and complete
copies of the Leases; (ii) to Seller's knowledge, the Leases are in full force
and effect and there is no default or dispute thereunder; (iii) except as set
forth in the Due Diligence Materials, no brokerage or leasing commissions or
other compensation is or will be due or payable to any person, firm, corporation
or other entity with respect to or on account of the current term of the Leases
or any extension or renewal thereof; (iv) except with respect to Properties
Under Construction, Seller has no outstanding obligation to provide Tenant with
an allowance to construct, or to construct at its own expense, any tenant
improvements; and (v) the rent for each Property is as set forth on Exhibit A .
With respect to the Guaranty, (i) the Guaranty forwarded to Buyer under Section
6(b)(i) is a true, correct and complete copy of the Guaranty; (ii) to Seller's
knowledge the Guaranty is in full force and effect and there is no default or
dispute thereunder; and (iii) Seller has not entered into any modification,
amendment, termination or surrender of the Guaranty.
(g)There are no occupancy rights, leases or tenancies affecting the Property
other than the Leases. Except as set forth in the Due Diligence Materials,
neither this Agreement nor the consummation of the transactions contemplated
hereby is subject to any first right of refusal or other purchase right in favor
of any other person or entity that has not or will not be waived as to this
transaction; and apart from this Agreement, Seller has not entered into any
written agreements for the purchase or sale of the Property, or any interest
therein which has not been terminated;
(h)Reserved;
(i)To Seller's knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer or received by Buyer as part of its due
diligence examinations:



--------------------------------------------------------------------------------



(i)no hazardous substances have been generated, stored, released, or disposed of
on or about the Property in violation of any law, rule or regulation applicable
to the Property which regulates or controls matters relating to the environment
or public health or safety (collectively, "Environmental Laws");
(ii)Seller has not received any written notice from (nor delivered any
notice to) any federal, state, county, municipal or other governmental
department, agency or authority concerning any petroleum product or other
hazardous substance discharge or seepage; and
(iii)There are no underground storage tanks located on the Property.
(iv)For purposes of this Subsection, "hazardous substances" shall mean any
substance or material which is defined or deemed to be hazardous or toxic
pursuant to any Environmental Laws.
(j)The Due Diligence Materials contain true, correct and complete copies of all
warranties in effect for the Property (the "Warranties").
(k)Seller has not released any of the Tenants listed on Exhibit A from liability
under its Lease. This is true for all Properties, including any Tenants listed
on Exhibit A that have subleased the Property to a subtenant. Seller also has no
actual knowledge that any Tenant is released from liability under the terms of
the Lease. If Buyer discovers a Tenant listed on Exhibit A has been released
from liability under its Lease at any time before the Closing Date, Buyer shall
have the right to remove the Property from this Agreement, and have no further
obligation to close on that Property, without it counting as a Dropped Property.
If Buyer choses to remove the Property from the Agreement, the Earnest Money
apportioned to that Property shall be refunded by the Escrow Agent.
The representations and warranties contained of Seller shall survive the Closing
for a twelve (12) month period (the "Limitation Period"). Buyer shall provide
actual written notice to Seller of any pre-Closing breach of any of Seller's
warranties or representations as set forth in this Section 11 of which Buyer
acquires knowledge, through any means, at any time after the Closing Date but
prior to the expiration of the Limitation Period, and Buyer may bring an action
at law for damages as a consequence thereof; which must be commenced, if at all,
prior to the expiration of the Limitation Period, Notwithstanding anything in
this Section 11 to the contrary, (i) Buyer shall not be entitled to make a claim
against Seller for a violation of the representations, warranties, and covenants
in this Section 11 unless the amount of damages to Buyer equals or exceeds Fifty
Thousand and No/100 Dollars ($50,000.00) in the aggregate of all such claims and
(ii) the cumulative, maximum amount of liability that Seller shall have to Buyer
for breaches of the representations, warranties and covenants under this Section
11 of this Agreement shall not exceed one percent (1%) of the Purchase Price
("Cap Amount"), The Cap Amount shall not be applicable in the event that a court
of competent jurisdiction renders a final decree finding that the breach of
Seller's warranties and representations constituted fraud. The Cap Amount shall
not limit Buyer's right to recover attorneys' fees or interest awarded to it by
a court of competent jurisdiction. The acceptance of the Deed by Buyer at
Closing in accordance with this Agreement shall from and after the Limitation
Period



--------------------------------------------------------------------------------



(except as to actions properly asserted during the Limitation Period) be deemed
to be a full performance and discharge of every representation, warranty and
covenant made by Seller in this Section 11 and every agreement and obligation on
the part of Seller to be performed pursuant to the provisions of this Section
11.
Whenever set forth in this Agreement, the phrases "knowledge" or "actual
knowledge" or any similar such phrase relating to Seller shall be deemed to mean
only the actual current knowledge of Timothy Horan, Jr. as President of Mesa
Real Estate Partners GP, LLC, a Delaware limited liability company, General
Partner of Seller (who shall have no personal liability with respect to such
matters), without any requirement of making an inquiry or investigation. With
reference to warranties and representations made subject to Seller's actual
knowledge (or words of similar import), in no event shall Seller be liable for
the inaccuracy of the underlying warranty or representation if Seller had no
actual knowledge of the inaccuracy at the time of making the warranty or
representation.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as of the date hereof and as of the Closing Date as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws
of Delaware, and on the Closing Date, to the extent required by law, the State
in which the Property is located, is authorized to consummate the transaction
set forth herein and fulfill all of its obligations hereunder and under all
closing documents to be executed by Buyer, and has all necessary power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Buyer, and to perform all of Buyer's obligations hereunder and
thereunder. This Agreement and all closing documents to be executed by Buyer
have been duly authorized by all requisite corporate or other required action on
the part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all closing documents to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder will
result in the violation of any law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.Conditions Precedent to Buyer's Obligations. Buyer's obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to the
following conditions precedent for each Property on and as of the date of
Closing (as well as the additional items listed in the second paragraph of
Section 1(b) for the properties on Exhibit 3):
(a)Seller shall deliver to Buyer on or before the Closing the items set forth in
Section 10 above (other than the originals of the Warranties, which will be
delivered to Buyer, together with originals of the Leases, within three (3)
business days after Closing);



--------------------------------------------------------------------------------



(b)Buyer shall receive from Escrow Agent or any other title insurer approved by
Buyer in its judgment and discretion, a current ALTA owner's form of title
insurance policy (TLTA form of policy in Texas and local equivalent in other
states if ALTA forms are not available), or irrevocable and unconditional binder
to issue the same, with extended coverage for the Real Property (to the extent
available) in the amount of the Purchase Price, dated, or updated to, the date
of the Closing, insuring, or committing to insure, at its ordinary premium rates
Buyer's good and marketable title in fee simple to the Land (or indefeasible fee
simple title with respect to Texas Properties) and otherwise in such form and
with such endorsements as provided in the title commitment approved by Buyer
pursuant to Section 6 hereof and subject only to the Permitted Exceptions (the
"Title Policy");


(c)Reserved;


(d)Tenant shall be paying full and unabated rent under the Leases and Tenant
shall not have assigned or sublet any of the Property and been released by
Seller of any liability under such Lease in connection with such sublease or
assignment;
(e)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
and
(f)Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Leases or otherwise to
purchase the Property from Seller.
(g)Reserved.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section
9(b)(i) and (ii) of this Agreement.
14.    Conditions Precedent to Seller's Obligations. Seller's obligation to
deliver title
to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)Buyer shall deliver to Escrow Agent on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof, and
(b)The representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and as of
the date of Closing as if such representations and warranties were made at and
as of the Closing, and Buyer shall have performed and complied in all material
respects with all covenants, agreements and



--------------------------------------------------------------------------------



conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications
which may be or are required to be given or made by any party to the other in
connection herewith shall be in writing and shall be deemed to have been
properly given and received on the date: (i) delivered by facsimile transmission
or by electronic mail (e.g. email), (ii) delivered in person, (iii) deposited in
the United States mail, registered or certified, return receipt requested, or
(iv) deposited with a nationally recognized overnight courier, to the addresses
set out in Section 1, or at such other addresses as specified by written notice
delivered in accordance herewith. Notwithstanding the foregoing, Seller and
Buyer agree that notice may be given on behalf of each party by the counsel for
each party and notice by such counsel in accordance with this Section 15 shall
constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage each Property in the same manner in which Seller has previously
operated and managed such Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain each Property in the same (or
better) condition as exists on the date hereof; and (c) except as set forth in
Exhibit I hereof, shall not, without Buyer's prior written consent, which, after
the expiration of the Due Diligence Period may be withheld in Buyer's sole
discretion: (i) amend the Leases in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to any Property;
(ii) consent to an assignment of the Leases or a sublease of the premises
demised thereunder or a termination or surrender thereof; (ill) terminate the
Leases nor release any guarantor of or security for the Leases unless required
by the express terms of the Leases; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of any Property, whether insured or not
17.Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof





--------------------------------------------------------------------------------



19.Severability. If any provision of this Agreement, or the application thereof
to
any person or circumstance, shall be invalid or unenforceable, at any time or to
any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
(6)No Representations. Buyer acknowledges that Buyer will have the opportunity
to
independently and personally inspect the Property and that Buyer has entered
into this Agreement based upon its ability to make such examination and
inspection. The Property and improvements thereon are to be sold to and accepted
by Buyer at closing in their then present condition, "AS IS, WITH ALL FAULTS,
AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED", except for the express
representations and warranties of Seller contained in this Agreement.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed that, except for the express representations and warranties of Seller
contained in this Agreement, Seller and Seller's agents or employees have not
made and are not now making, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, oral
or written, past, present or future, with respect to the Property and the
improvements located thereon, including, but not limited to, warranties,
representations or guaranties as to: (1) matters of title (other than Seller's
warranty of title set forth in the deed to be delivered at dosing); (2)
environmental matters of any kind relating to the Property, the improvements
located thereon, or any portion thereof (including the condition of the soil or
groundwater beneath the Property or Improvements); (3) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water and
earthquake faults and the resulting damage of past and/or future earthquakes;
(4) whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, flood prone
area, flood plain, floodway or special flood hazard; (5) drainage; (6) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any under shoring; (7) zoning to which the Property, the
improvements thereon, or any portion thereof may be subject; (8) the
availability of any utilities to the Property, the improvements thereon, or any
portion thereof, including, without limitation, water, sewage, gas and electric;
(9) usages of adjoining property; (10) access to the Property or any portion
thereof; (11) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property, the improvements thereon, or any portion thereof, or any income,
expenses, charges, liens, encumbrances, rights or claims on or affecting or
pertaining to the Property, the improvements thereon, or any part thereat (12)
the presence of hazardous substances in or on, under or in the vicinity of the
Property or the improvements thereon; (13) the condition or use of the Property
or the improvements thereon or compliance of the Property or improvements
thereon with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws; (14) the existence or non-existence of underground
storage tanks; (15) any other matter affecting the stability or integrity of the
Property and improvements thereon; (16) the potential for further development of
the Property; (17) the existence of vested land use, zoning or building
entitlements affecting the Property or improvements thereon; (18) the
merchantability of the Property or improvements thereon or fitness of the
Property or improvements thereon for any



--------------------------------------------------------------------------------



particular purpose (Buyer affirming that Buyer has not relied on Seller's or
Seller's agents' or employees' skill or judgment to select or furnish the
Property or improvements thereon for any particular purpose, and that Seller
makes no warranty that the Property or improvements thereon are fit for any
particular purpose); (19) tax consequences. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO BUYER,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY AND ANY
IMPROVEMENTS LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR
OF MERCHANTABHATY. BUYER SHALL RELY ON ITS INVESTIGATIONS OF THE PROPERTY IN
DETERMINING WHETHER TO ACQUIRE IT. THE PROVISIONS OF THIS SECTION 18 ARE A
MATERIAL PART OF THE CONSIDERATION FOR SELLER'S ENTERING INTO THIS AGREEMENT AND
SHALL SURVIVE CLOSING.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State
or Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles. if a non-property specific dispute arises
under this Agreement and in the reasonable judgment of both Seller and Buyer the
laws of the Commonwealth or State in which the properties are located is not
relevant, then the laws of the State of Texas shall be used.
22.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an "Exchange") being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the "Exchanging Party")
desires to effectuate such an exchange, then the other party (the
"Non-Exchanging Party") agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (1) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.



--------------------------------------------------------------------------------



23.Broker's Commissions. Buyer and Seller each hereby represent that, except for
the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.Assignment. Except as set forth in this Section 24, Buyer shall not sell,
assign or
transfer all or any part of its interest in and to this Agreement without the
prior written consent of Seller, which consent may be granted or withheld in
Seller's sole and absolute discretion. Notwithstanding the foregoing, Buyer may
assign all or a portion of its rights under this Agreement to any combination of
the following: (1) ARC GBLMESA001, LLC, (ii) a subsidiary of Cole Real Estate
Investments, Inc., American Realty Capital Properties, Inc., or AR Capital, LLC,
or (iii) another entity receiving advisory services from Cole Real Estate
Investments, Inc., American Realty Capital Properties, Inc., or AR Capital, LLC
or any of their subsidiaries (each, an "Approved Assignee" and collectively, the
"Approved Assignees"). The notice address for the Approved Assignees is 106 York
Road, Jenkintown, PA 19046. No such assignment shall relieve Buyer of any of its
obligations hereunder.
25.Attorneys' Fees. In any action between Buyer and Seller as a result of
failure to
perform or a default under this Agreement, the prevailing party shall be
entitled to recover from the other party, and the other party shall pay to the
prevailing party, the prevailing party's attorneys' fees and disbursements and
court costs incurred in such action.
26.Time of the Essence. Time is of the essence with respect to each of Buyer's
and
Seller's obligations hereunder.
27.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
28.Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. "Anti-Terrorism Laws" shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and



--------------------------------------------------------------------------------



Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or may
hereafter be, renewed, extended, amended or replaced; the applicable laws
comprising or implementing the Bank Secrecy Act; and the applicable laws
administered by the United States Treasury Department's Office of Foreign Asset
Control (as any of the foregoing may from time to time be amended, renewed,
extended, or replaced).
29.REIT Specific Provisions. Upon Buyer's request, for a period of one (1) year
after Closing, Seller shall make any and all books, records, correspondence,
financial data, leases, delinquency reports and all other documents and matters
routinely maintained by Seller or its agents and relating to (and only to the
extent relating to) the operation and ownership of the Properties for the three
(3) most recent full calendar years and the interim period of the current
calendar year (collectively, the "Records") available to Buyer and/or its
auditors for inspection, copying and audit by Buyer's designated accountants,
and at Buyer's expense, and to the extent such aforementioned Records may be in
Seller's possession. For avoidance of doubt, the Records shall not include any
materials relating to Seller, as an entity (including, without limitation, any
financial statements, balance sheets, income statements, equity statements, cash
flow statements or the like). Seller understands and acknowledges that Buyer may
be required to file audited financial statements related to the Property with
the SEC within seventy-one (71) days of the Closing Date and agrees to provide
any Records to the Buyer's auditors, on a timely basis to facilitate Buyer's
timely submission of such audited financial statements.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
AR CAPITAL, LLC




By: /s/ Edward M. Weil, Jr.            
Name: Edward M. Weil, Jr.
Title: President
Date: 4/28/14    






--------------------------------------------------------------------------------



MESA REAL ESTATE PARTNERS, LP., a Delaware limited partnership
By: Mesa Real Estate Partners GP, LLC, a Delaware limited liability company, its
general partner


By: /s/ Timothy Horan, Jr.        
Timothy Horan, Jr., President
Date: 4/28/14    




--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY / FIDELITY TITLE INSURANCE COMPANY


By: /s/ Edwin G. Ditlow            
Name: Edwin G. Ditlow            
Title: Vice President            
Date: April 28, 2014            
